Citation Nr: 1738742	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to the service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw. 

2.  Entitlement to service connection for bladder cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

4.  Entitlement to an increased rating in excess of 30 percent for the service-connected disfiguring face and chin scars.

5.  Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of the left maxilla fracture.

6.  Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw.

7.  Entitlement to a compensable rating for the service-connected residuals of a right foot fracture.  

8.  Entitlement to a compensable rating for the service-connected loss of teeth due to loss of masticatory surface restorable by prosthesis associated with residuals of fracture of left maxilla.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from February 1953 to February 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

In May 2014, the Veteran filed a timely notice of disagreement (NOD) with a June 2013 rating decision that denied increased ratings for the Veteran's service-connected disfiguring face and chin scars, residuals of left maxilla fracture, residuals of F.C.C. mandible with paresthesia of left side of jaw, residuals of right foot fracture, and loss of teeth.  As no statement of the case (SOC) has been issued with respect to these claims, the Board must take jurisdiction of them for the limited purpose of remanding them to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, bladder cancer, and prostate cancer are addressed in this decision.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It has been shown that the Veteran's sleep apnea is related to his service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw.

2.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

3.  Bladder cancer was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service bladder cancer is causally related to his active service or any incident therein.

4.  Prostate cancer was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service prostate cancer is causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea, to include as due to the service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Bladder cancer was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Prostate cancer was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  I

Regarding the matter of entitlement to service connection for sleep apnea, to include as due to the service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw, this decision grants in full that portion of the claim that is being addressed.  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist in this matter.  

With regards to the Veteran's claims for service connection for prostate and bladder cancer, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.

Although the Veteran was not afforded a VA examination for his claims of bladder cancer and prostate cancer, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service regarding the Veteran's bladder cancer or prostate cancer.  Under these circumstances, an examination or opinion is not necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Factual Background, Legal Criteria, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

A.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  It is his assertion that his involvement in a car accident that occurred in December 1955, while he was in service, is the cause for his sleep apnea.  See January 2016 VA Form 21-526EZ Application for Disability Compensation and Related Compensation Benefits.  He also asserts that his sleep apnea is caused by his service-connected disfiguring facial and chin scars, mandible damage and residuals, or loss of teeth, all of which were incurred during his in-service car accident.  See February 2017 Third Party Correspondence.  

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's sleep apnea is proximately due to or the result of the Veteran's service-connected residuals of F.C.C. mandible with paresthesia of the left side of the jaw. 

Service treatment records revealed that in December 1955, the Veteran was hospitalized due to an automobile accident.  The record revealed that the Veteran injured his mandible and had to have surgery.  In February 1957, a rating decision granted service connection for residuals of F.C.C. mandible with paresthesia of the left side of the jaw.  

In October 2013, the Veteran was diagnosed with obstructive sleep apnea.  

In December 2016, the Veteran was afforded a VA examination for his sleep apnea.  The VA examiner opined that it was at least as likely as not that the Veteran's sleep apnea was proximately due to or the result of residuals of F.C.C. mandible with paresthesia of the left side jaw.  As rationale for that opinion, the examiner explained that in an April 2016 psychiatric treatment note, it was noted that the Veteran had "cited other symptoms which [had] persisted over time, notably sleep apnea (associated with his jaw misalignment and damage to throat/nasal passages)...."  This opinion weighs in favor of the Veteran's claim for service connection for sleep apnea, and as it is the only medical opinion of record that addresses sleep apnea, it is persuasive.

Given the foregoing body of evidence, the Board resolves any reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that entitlement to service connection for sleep apnea is warranted.  

B.  Bladder Cancer and Prostate Cancer

The Veteran seeks service connection for bladder cancer and prostate cancer.  He asserts he is entitled to an award of service connection for his disabilities because of his exposure to Agent Orange or dioxin poison while serving in the Air Force in the Korean DMZ.  

Bladder cancer and prostate cancer (as malignant tumors) are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for bladder and prostate cancer.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 C.F.R. § 3.307(e)(6)(iv), a veteran who, during active military, naval, or air service, served between August 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(e)(6)(iv) (2016).  Also, service connection may be granted due to herbicide exposure on a presumptive basis for the diseases listed at 38 C.F.R. § 3.309(e), such as malignant tumors which include bladder and prostate cancer, if manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(a) (2016).  

According to the Veteran's DD-214, he served in the U.S. Air Force from February 1953 to February 1957.  Although the record establishes that the Veteran had service in Korea, he does not meet the criteria to be awarded presumptive service connection for a disease associated with exposure to certain herbicide agents.  First, the Veteran's service in the military predated the service period for which the presumption is allowed.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).  Second, in July 2016, the Joint Services Records Research Center (JSRRC) coordinator issued a formal finding of lack of information required to verify claim of exposure based on service in the Korean DMZ.  Specifically, the coordinator noted that although the evidence of the record placed the Veteran in the Korean DMZ, his service predated the use of Agent Orange; therefore, any further efforts to verify the Veteran's exposure to Agent Orange while in the Korean DMZ, would be futile.  Based on the foregoing evidence, the Veteran is not presumed to have been exposed to Agent Orange herbicides during his active service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iv) (2016).  In this regard, the Board notes that in April 2016, the RO sent the Veteran a letter requesting that he provide additional information regarding his claimed exposure to Agent Orange/dioxin poison, so that the RO could assist him in verifying such exposure.  The Veteran did not respond to that letter nor has he otherwise provided any specific information regarding his claimed Agent Orange/dioxin poison exposure.  Instead, the Veteran's claim seems to be based entirely on the fact that he was stationed along the Korean DMZ in service.  However, as noted above, his service along the Korean DMZ was prior to the use of herbicide agents in that location.  Therefore, service connection for bladder cancer and prostate cancer on the basis that such are secondary to herbicide agent/dioxin poison exposure is not warranted.

Bladder cancer and prostate cancer are also subject to presumptive service connection as a chronic disease 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. § 3.309(a) (2016).  A review of the Veteran's service treatment records does not reveal any complaints, signs, symptoms or treatment for prostate cancer or bladder cancer.  There is also no evidence that the Veteran was ever diagnosed with bladder cancer or prostate cancer during his active service, or had any findings suggestive of this disability.  For example, the Veteran's February 1953 Report of Medical Examination (enlistment) was silent for any symptoms or diagnoses of prostate or bladder cancer.  The Veteran's February 1957 Report of Medical Examination (separation) was also silent for any diagnoses of prostate or bladder cancer.  However, it is noted that the Veteran did develop Gonorrhea in Japan in 1954, which was treated with penicillin and Aureomycin.  He also developed non-specific urethritis following being diagnosed with Gonorrhea, but it was resolved without residual difficulty.  In July 1956, it was noted that the Veteran noticed blood from penile discharge on his shorts, but the examination was negative.  Service treatment records also revealed that the Veteran was involved in a car accident in December 1955; however, no injuries to the Veteran's bladder or prostate were reported.  

The record is clear that the Veteran's bladder cancer and prostate cancer were identified many years after service.  VA and private treatment records reveal that the Veteran's bladder cancer was diagnosed in 2015 and that in January 2016, the Veteran was receiving chemotherapy treatment for his bladder cancer.  

In regards to the Veteran's prostate cancer, VA treatment records showed that the disability was first diagnosed in January 2010, which was followed by radical prostate surgery for cancer.  In January 2016, the Veteran's lab results for prostate specific antigen were in the normal range.  In a January 2017 internal medicine note, prostate cancer was listed as an active problem.

Based on the foregoing, as there is no showing of bladder cancer or prostate cancer in service or to a compensable degree in the year after service, presumptive service connection for bladder cancer and prostate cancer as a chronic disease is not warranted.  Neither is there a basis for granting service connection for bladder or prostate cancer on the basis of continuity of symptomatology since there were no manifestations of the disabilities within service.  See 38 C.F.R. § 3.303(b) (2016); see also Savage v. Gober, 10 Vet. App. 488 (1997).  

In conclusion, the Board has considered the myriad of avenues through which the Veteran could establish entitlement to service connection for his bladder cancer and prostate cancer.  As discussed above, there is no evidence which warrants a finding that he was exposed to herbicide agents or dioxin poison.  Furthermore, the Veteran has not alleged any other service injuries or events to account for his bladder cancer or prostate cancer.  There is no lay or medical evidence of these disabilities until decades after the Veteran's separation from service.  Finally, the record does not contain any medical evidence that supports the claims.  Thus, the Board concludes that the preponderance of the evidence is against the claims and service connection for bladder cancer and prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for sleep apnea, to include as due to the service-connected residuals of F.C.C. mandible with paresthesia of left side of jaw, is granted.

Service connection for bladder cancer, to include as due to herbicide agent exposure, is denied.  

Service connection for prostate cancer, to include as due to herbicide agent exposure, is denied.


REMAND

Right Foot Fracture, Residuals of Left Maxilla Fracture, Disfiguring Face and Chin Scars, Residuals of F.C.C. Mandible with Paresthesia of Left Side of Jaw, Loss of Teeth

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.203 (2016).

In May 2014, the Veteran filed a notice of disagreement (NOD) with a June 2013 rating decision for the issues of an increased rating for the service-connected disfiguring face and chin scars, residuals of left maxilla fracture, residuals of F.C.C mandible with paresthesia of left side of jaw, residuals of right foot fracture, and loss of teeth.  Although the Veteran's NOD was timely filed, the AOJ has not issued an SOC.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.9(c) (2016).  Therefore, the claims of an increased rating for the service-connected disfiguring face and chin scars, residuals of left maxilla fracture, residuals of F.C.C. mandible with paresthesia of left side of jaw, residuals of right foot fracture, and loss of teeth are remanded for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

In response to the Veteran's May 2016 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his attorney a fully responsive statement of the case relating to the issues of an increased ratings for foot fracture residuals, loss of teeth due to masticatory surface restorable by prosthesis, disfiguring face and chin scars, fracture of left maxilla residuals, and residuals of mandible with paresthesia of left jaw.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


